           Case 1:18-cv-11150-RWL Document 139 Filed 12/22/20 Page 1 of 1


                                                                        Littler Mendelson, PC
                                                                        900 Third Avenue
                                                                        New York, NY 10022.3298




                                                                        Christine L. Hogan
                                                                        212.583.2676 direct
                                                                        212.583.9600 main
                                                                        212.898.1116 fax
                                                                        clhogan@littler.com
December 22, 2020

VIA ECF

Hon. Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007

Re:       Lieble et al. v. Maison Kayser et al.,
          Case No. 18-cv-11150 (KPF)

Dear Judge Lehrburger:

We represent Defendants, except individual Lou Ramirez, in the above-referenced matter. In accordance
with your September 23, 2020 Order, see Docket No. 138, we write to provide you with a status update
on Maison Kayser’s bankruptcy case before the United States Bankruptcy Court for the Southern District
of New York.

All of Maison Kayser’s assets have been sold and the leases for the Maison Kayser locations have been
rejected. Maison Kayser’s bankruptcy counsel is currently drafting a plan of liquidation, which is expected
to be completed and filed in the second week of January 2021. Once this plan is filed with the bankruptcy
court, it is expected that the plan’s confirmation will take an additional 90 days.

We thank the Court for its time in addressing this matter.

Respectfully submitted,




Christine L. Hogan
cc:     Counsel of Record (via ECF)
